Citation Nr: 1501120	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-00 532	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine spondylosis and degenerative disc disease (DDD).  

2.  Entitlement to service connection for cervical radiculopathy of the right upper extremity.  

3.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity.  

4.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Richard Thompson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from January 1978 to May 1984.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for spondylosis and DDD of the cervical spine, and for cervical radiculopathy of the right upper extremity; and also granted an increase from 10 percent to 20 percent for lumbar radiculopathy of the right lower extremity, and granted an increase from 10 percent to 20 percent for lumbar radiculopathy of the left lower extremity, and denied a TDIU rating.  

Subsequently, a May 2011 rating decision denied service connection for left upper extremity radiculopathy/carpal tunnel syndrome (CTS), claimed as a left arm condition with pain and weakness of the hand.  Later in May 2011, VA Form 21-0820, Report of General Information, noted that the Veteran wished to "reopen" his claim and desired a VA examination in connection therewith.  Later that month, the RO notified the Veteran that his request for "reconsideration" of the rating decision had been received but that no action was being taken at this time.  If he had additional evidence to submit, he could do so but, otherwise, his attention was drawn to his right to appeal the denial as explained in the letter accompanying the notification of the May 2011 denial.  However, no notice of disagreement (NOD) which would initiate an appeal has been received nor has any additional evidence been submitted within one year of the notification of that denial.  

The Veteran and his fiancée testified at a hearing in Columbia, South Carolina, before the undersigned.  A transcript thereof is contained within Virtual VA.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal except the transcript of the travel Board hearing and VA treatment (CAPRI) records contained in Virtual VA.  

At the travel Board hearing the Veteran testified that he had depression.  The undersigned noted that the question of whether the Veteran was claiming service connection for a depressive disorder, as due to his service-connected disabilities, would be referred to the RO for clarification and any other appropriate action.  Page 51 of the transcript.  Also, in a January 2013 medical evaluation by a private board certified Orthopedist, Dr. D. J., it was opined that the Veteran had anxiety and depression which were related to the in-service injury he had sustained to his cervical and lumbar spinal segments.  On the other hand, a January 2005 VA outpatient treatment (VAOPT) record notes that the Veteran's medication for hepatitis C, Interferon, was a known inductor of severe depression.  In any event, this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

At the travel Board hearing the Veteran testified that his service-connected disabilities had increased in severity since his last rating decision.  Page 32 of the transcript.  He was willing to attend any examination which VA scheduled.  Page 45.  He had had surgical procedures on his back in 2010 and in 2011.  Page 44.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).   Accordingly, more recent VA rating examinations are needed.  

A January 2008 VAOPT record shows that the Veteran reported having injured his neck and low back during service; however, the service treatment records (STRs), while showing multiple complaints of low back pain, are negative for injury or complaints of the neck, i.e., cervical spine.  An August 2008 VA electeronic treatment (CAPR) record in Virtual VA shows that the Veteran had a cervical muscle strain in the stting of degenerative joint disease (DJD).  On VA examination in February 2012 he reported having injured his back during service when he fell off a truck and believed he had also injured his neck at that time, although he had not realized it at that time.  In March 2012 an opinion was rendered that it was less likely than not that the current neck condition was related to military service.  On VA spinal examination in August 2012 it was opined that the Veteran's cervical DDD, not a strain, was likely due to natural degeneration over time since service discharge.  There was no evidence of neck injury during service to suggest service connection for this condition.  No opinion was rendered as to whether this condition was related in any manner to the Veteran's service-connected lumbar spondylosis and DDD, and the radiculopathy of each lower extremity.  

Following the most recent supplemental statement of the case (SSOC) in September 2012, the Veteran's attorney submitted a report of a January 2013 medical evaluation by a private board certified Orthopedist, Dr. D. J., as well as an April 2013 addendum from that physician.  This evidence has not been considered by the RO.  In the January 2013 evaluation report it was opined the Veteran's history of in-service injury was more likely than not the cause of his present back difficulties and related issues.  

In the addendum, in reference to his cervical and lumbar spinal segments, it was stated that that the injuries to the Veteran's body were related to having fallen from a truck during active service.  It was further opined that the cervical radiculopathy that had generated over the course of time had affected his right upper extremity, causing numbness.  The cervical spine degeneration, including spondylosis and disc disease, was also related to the in-service injury.  Moreover, it was opined that the Veteran was unable to obtain or perform gainful occupation, especially as to any type of activity requiring repetitive pushing, pulling, lifting, and activities requiring any type of balance security.  The changes which the physician had found, both through subjective and objective evaluations, were considered to be the result of the historical injury when the Veteran fell from a truck in Korea.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with an opportunity to identify any additional relevant medical treatment records which pertain to his service connection claim for cervical spine spondylosis and DDD, as well as service connection for cervical radiculopathy of the right upper extremity; and his claims for increased ratings for his service-connected radiculopathy of each lower extremity, as well as for TDIU, that have not yet been associated with the claims file. 

Appropriate steps should be taken to obtain any such identified records. 

2.  Take the appropriate steps to ensure that up-to-date treatment records from the VA Medical Center in Greenville, South Carolina, are associated with the claims files.

3.  After completing the above, or allowing for the lapse of a reasonable period of time for completion of the above, afford the Veteran an appropriate examination with regard to his claim for service connection for cervical spine spondylosis and DDD, as well as service connection for cervical radiculopathy of the right upper extremity.  

The examiner should carefully review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination.  The Veteran's statements, and any corroborating evidence, may serve to support any medical determination to the extent the statements may be reasonably made by a layperson.  For example, the Veteran, as a layperson may address what he personally observed or experienced, including current or past symptoms, and what a physician previously told him.  The examiner must not accept lay statements beyond the ambit of lay knowledge or comprehension, such as a statement by the Veteran that he currently suffers from a medical illness which has not been diagnosed by appropriate medical personnel.  The examiner may accept that a physician told the Veteran certain things, for purposes of establishing etiology or a diagnosis, but does not have to accept the Veteran's personal knowledge of such matters.  The examiner should also address whether any statements or evidence are contradicted or reasonably questioned based on other evidence of record.  

The examiner should render an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that any disability of the Veteran's cervical spine and his right upper extremity are of service origin or are proximately due to or aggravated by his service-connected disabilities of the lumbar spine and radiculopathy of each lower extremity.  

The examination report should include the complete rationale for all opinions expressed.  All necessary special studies or tests should be accomplished.  The claims folders should be made available to the examiner for review.

If the examiner determines that an opinion cannot be rendered without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or event, or disease, can possibly cause the claimed disorder, or whether the actual etiology(ies) is or are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  After completing the actions in paragraphs 1 and 2, or allowing for the lapse of a reasonable period of time for completion of the above, afford the Veteran an examination with regard to his claims for increased ratings for his service-connected radiculopathy of the right lower extremity and the left lower extremity.  

The examination should include tests of the Veteran's range of motion and any other tests or studies deemed necessary for an accurate assessment.  

If possible, an opinion should be rendered as to whether radiculopathy of each lower extremity causes functional impairment which is (a) mild, (2) moderate, (c) moderately severe, (d) severe, with marked muscular atrophy, or (e) complete, with foot drop.  

If needed, the claims file, including a copy of this REMAND, should be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner should annotate his or her report as to whether the claims file was reviewed. 

The examiner should also address the impact the Veteran's service-connected disabilities have on the Veteran's ability to secure or follow a substantially gainful occupation.  

5.  The Veteran is hereby informed that it is his responsibility to report for any examination which is scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  After completing the above development, the claims files should be forwarded to an appropriate medical professional to offer an opinion regarding whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran's claims files and a copy of this remand should be made available for review. The need for an additional examination of the Veteran is left to the discretion of the medical professional selected to write the opinion.

Following a review of the claims files, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities either singularly or jointly, rendered him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

In offering an opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  All opinions expressed should be accompanied by supporting rationale. 

7.  Following the completion to the extent possible of the development requested above, the RO should readjudicate the claims for service connection for cervical spine spondylosis and DDD, as well as service connection for cervical radiculopathy of the right upper extremity; and the claims for increased ratings for his service-connected radiculopathy of each lower extremity, and the claim for a TDIU rating.

If the claims remain denied, the Veteran should be provided a Supplemental SOC (SSOC) and afforded the appropriate period of time to response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

